 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   GUILLERMO CRUZ TRUJILLO,                           Case No. 1:14-cv-00976-LJO-EPG (PC)
                                                                 1:14-cv-01215-LJO-EPG (PC)
12                      Plaintiff,
13          v.                                          ORDER CONSOLIDATING ACTIONS AND
                                                        DESIGNATING LEAD CASE AS
14   MUNOZ and ALVAREZ,                                 1:14-cv-00976-LJO-EPG (PC)

15                      Defendants.                     ORDER FOR CLERK TO CLOSE CASE
                                                        1:14-cv-01215-LJO-EPG (PC)
16
     RELATED ACTION 1:14-cv-01215-LJO-
17   EPG (PC)
18

19           Guillermo Cruz Trujillo (“Plaintiff”) is a state prisoner proceeding pro se and in forma
20   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983. Plaintiff filed the
21   complaint commencing this action on June 23, 2014. This action is proceeding on Plaintiff’s First
22   Amended Complaint (ECF No. 14), on Plaintiff’s claim against defendant Alvarez for
23   unreasonable searches in violation of the Fourth Amendment (ECF No. 35).
24          Plaintiff filed Case No. 1:14-cv-01215 on August 4, 2014. Case No. 1:14-cv-01215 is
25   proceeding “on Plaintiff’s third amended complaint against Defendants Munoz and Alvarez for
26   cruel and unusual punishment in violation of the Eighth Amendment and retaliation in violation
27   of the First Amendment.” Case No. 1:14-cv-01215, ECF No. 46, p. 3.
28
                                                       1
 1            Federal Rule of Civil Procedure 42(a) permits the Court to consolidate actions involving a

 2   common question of law or fact, and consolidation is proper when it serves the purposes of

 3   judicial economy and convenience. Rule 42(a) provides as follows:

 4            If actions before the court involve a common question of law or fact, the court may:
              (1)     join for hearing or trial any or all matters at issue in the actions;
 5            (2)     consolidate the actions; or
              (3)     issue any other orders to avoid unnecessary cost or delay.
 6
              “The district court has broad discretion under this rule to consolidate cases pending in the
 7
     same district.” Investors Research Co. v. U.S. Dist. Ct. for the Cent. Dist. of Cal., 877 F.2d 777
 8
     (9th Cir. 1989). In determining whether to consolidate actions, the Court “weighs the interest of
 9
     judicial convenience against the potential for delay, confusion, and prejudice caused by
10
     consolidation.” Sw. Marine, Inc. v. Triple A. Mach. Shop, Inc., 720 F. Supp. 805, 807 (N.D. Cal.
11
     1989).
12
              As both actions involve the same incidents that occurred at California Substance Abuse
13
     Treatment Facility in September and November of 2013, and at least one of the same defendants,
14
     the Court will consolidate the actions. There appears to be no prejudice to any of the parties in
15
     consolidating the actions, and consolidation will serve the interests of judicial economy.
16
     Moreover, the parties do not oppose consolidation.
17
              Accordingly, IT IS ORDERED that:
18
        1. Cases 1:14-cv-00976-LJO-EPG and 1:14-cv-01215-LJO-EPG shall be consolidated into a
19
              single case, with Case No. 1:14-cv-00976-LJO-EPG as the lead case.
20
        2. The Clerk of Court shall docket the following documents from Case No. 1:14-cv-01215-
21
              LJO-EPG in this case:
22
                 a. Plaintiff’s Third Amended Complaint (ECF No. 42);
23
                 b. The Findings and Recommendations to Dismiss Certain Claims and Defendants
24
                     (ECF No. 44);
25
                 c. The Order Adopting Findings and Recommendations, Dismissing Certain Claims
26
                     and Defendants (ECF No. 46);
27
                 d. Defendants’ Answer (ECF No. 56);
28
                                                       2
 1                 e. Defendants’ Motion for Summary Judgment (ECF No. 57);

 2                 f. Plaintiff’s Opposition to the Motion for Summary Judgment (ECF No. 59);

 3                 g. Defendants’ Reply (ECF No. 60);

 4                 h. Plaintiff’s Surreply (ECF No. 62); and

 5                 i. Defendants’ Objection and Motion to Strike Plaintiff’s Surreply (ECF No. 63).

 6       3. This case shall proceed on Plaintiff’s claim against defendant Alvarez for unreasonable

 7           searches in violation of the Fourth Amendment, and on Plaintiff’s claims against

 8           defendants Munoz and Alvarez for cruel and unusual punishment in violation of the

 9           Eighth Amendment and retaliation in violation of the First Amendment.

10       4. The Motion for Summary Judgment for Failure to Exhaust that was filed in Case No.

11           1:14-cv-00976-LJO-EPG (ECF No. 57) shall apply to all claims proceeding in this case.1

12       5. The Clerk of the Court shall docket this order in this case and in Case No. 1:14-cv-01215-

13           LJO-EPG.

14       6. The Clerk of the Court shall close Case No. 1:14-cv-01215-LJO-EPG.

15
     IT IS SO ORDERED.
16

17       Dated:        May 8, 2019                                   /s/ Lawrence J. O’Neill _____
                                                           UNITED STATES CHIEF DISTRICT JUDGE
18

19

20
21

22

23

24

25

26
27
             1
                 The parties do not oppose having the Motion for Summary Judgment apply to all claims proceeding in this
28   case.
                                                              3
